MEMORANDUM OPINION
                                         No. 04-09-00490-CV

                         Penelope FANNING, Ana Bergman, Celia Cisneros,
                               Barbara Ofsowitz, and Linda McEvoy,
                                           Appellants

                                                   v.

                                   James PLACE and Gerry Saum,
                                            Appellees


                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-10922
                             Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 23, 2009

DISMISSED

           As per direction of the parties, this appeal arises from a temporary injunction order that

was amended by the trial court’s First Amended Temporary Injunction, which is the subject of

appellate cause number 04-09-00555-CV. Accordingly, this appeal is dismissed as moot.

                                                    PER CURIAM